—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered June 18, 1992,. convicting defendant, upon his plea of guilty, of murder in the second degree and sentencing him to a term of 18 years to life, unanimously affirmed.
*263Since defendant never moved before the trial court to withdraw his plea (CPL 220.60) or to vacate the judgment of conviction (CPL 440.10), he has not preserved for appellate review the issue of the voluntariness of his plea (People v Lopez, 71 NY2d 662), and we decline to consider it in the interest of justice. Were we to consider this issue, we would deem it to be without merit since an examination of the record indicates that defendant’s guilty plea was voluntarily and knowingly entered. We find no abuse of discretion in the sentence imposed. Concur—Sullivan, J. P., Wallach, Ross, Rubin and Tom, JJ.